OPINION. Murdock, Judge: The petitioner is clearly entitled to the credits claimed on his return and it is unfortunate that any question about them persisted with the consequent expense to the petitioner which he can so ill afford, which was so unnecessary, and which the Court can not assess on the other party. It is difficult to understand why some representative of the Commissioner did not learn the facts at no expense to the petitioner and approve the credits claimed. Not only should the case have been settled without trial, but it should never have arisen. Counsel for the Commissioner, after trial, indicated to the Court that the case would not be further contested. Decision will be entered for the petitioner.